Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on February 5, 2021. Claims 1 and 3-4 have been amended. Claims 15-16 have been cancelled. Claim 19 has been added. Claims 1-14 and 17-19 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub, No.: US 2019/0191516); hereinafter referred to as “Li”, in view of Edwards (Pub. No.: US 2013/0093362).
Regarding Claim 1, Li teaches, in Figures 1A-2B, a dimmable light source (100) for emitting white overall radiation (Abstract), comprising wherein the light source comprises: two or more of the same light-emitting diodes (210), wherein: the control circuitry is configured to vary a current intensity of a current for operating the two or more of the same light-emitting diodes during the operation of the light source ([0047]), wherein the control circuitry is configured to actuate the two or more of the same light-emitting diodes together ([0051]); and the light-emitting diode comprises a semiconductor layer sequence configured to emit primary electromagnetic radiation in the UV range of the electromagnetic spectrum during the operation of the light source, and a conversion element ([0008]), comprising a converter material configured to at least partially convert, the primary electromagnetic radiation into secondary electromagnetic radiation, having a first emission band with a first emission maximum ranging from 400 nm to 500 nm ([0009], “The excitation light may comprise blue light with a dominant wavelength in a range 440 nm to 470 nm or shorter wavelength violet or UV light.”) and a second emission band with a second emission maximum ranging from 510 nm to 700 nm ([0009], “…a first phosphor operable to generate light with a peak emission wavelength in a range 500 nm to 575 nm (that is light in the yellow to green part of the visible spectrum); and a second phosphor operable to generate light with a peak emission wavelength in a range 600 nm to 650 nm…”), and wherein a relative intensity of the first emission band reduces with decreasing current intensity of the current for operating the light-emitting diode ([0016], “…decreasing the DC power to the solid-state light emitter to decrease the excitation light photon density. …”) and a relative intensity of the second emission band increases with color temperature of light decreases as power to the LED-filament/white LED is decreased (dimmed)…”). Li teaches that the light output becomes warmer as the intensity decreases, which means that the second emission band (warmer wavelength) would increase.
Li teaches dimmable light sources and control circuitry for operating the LED lamp ([0047]). Li does not explicitly teach a dimmer. Edwards, in the same field of endeavor, teaches (in Figure 4) a tunable LED lamp (Figure 8A) comprising a dimmer (216). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the LED lamp taught by Li by using a dimmer as taught by Edwards, since Li teaches dimmable LEDs with control circuitry to modify the intensity of the LEDs. 
Regarding Claim 2, Li teaches the dimmable light source as claimed in claim 1, wherein the converter material is configured to convert the primary electromagnetic radiation into the secondary electromagnetic in part ([0002]). Li does not explicitly teach the converter material is configured to convert the primary electromagnetic radiation into the secondary electromagnetic in full. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light source taught by Li by converting the primary electromagnetic radiation into the secondary electromagnetic in full, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and to change the overall light output according to a particular light application.
Regarding Claim 3, Li teaches the dimmable light source as claimed in claim 1, wherein a temperature of the converter material reduces with decreasing current intensity of the current for operating the light-emitting diode ([0001]; “…color temperature of light decreases as power to the LED-filament/white LED is decreased (dimmed)…”).
Regarding Claim 4, Li teaches the dimmable light source as claimed in claim 1, wherein the overall radiation has a correlated color temperature, which reduces with decreasing current intensity of the current for operating the light-emitting diode ([0001]).
Regarding Claim 5, Li teaches the dimmable light source as claimed in claim 1, wherein the primary electromagnetic radiation has a wavelength ranging from 440nm to 470nm ([0009], “The excitation light may comprise blue light with a dominant wavelength in a range 440 nm to 470 nm or shorter wavelength violet or UV light.”). Li does not explicitly teach a primary electromagnetic radiation has a wavelength ranging from 300 nm to 420 nm. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light source taught by Li by using a primary electromagnetic radiation having a wavelength ranging from 300 nm to 420 nm, since it has been held that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and to change the overall light output according to a particular light application and as a matter of design choice.
Regarding Claim 19, Li, in view of Edwards, teaches the dimmable light source as claimed in claim 1, wherein the dimmer is a single dimmer (Edwards, Figure 8A (216)).

Allowable Subject Matter
Claims 6-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments, filed on February 5, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al (Pub. No.: US 2019/0191516), in view of Edwards (Pub. No.: US 2013/0093362).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896